DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Applicant’s arguments, and amendments filed on July 19, 2022, in which claims 1, 14, and 20 have been amended. Claims 1-20 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (US 2010/0127919) in view of Brady (US 2020/0258018).
Regarding claim 1, Curran teaches a method, performed by at least a first apparatus (i.e., application running on a device [0068]), the method comprising: obtaining geo-fence information at least partially defining a desired geo-fence (i.e., In process 603, the Application retrieves the pre-defined geo-fence configuration data from the local device database 609. In process 604, the Application executes the geo-fence algorithm and the algorithm determines whether the device's position is inside or outside the pre-configured geo-fence boundary and the associated confidence level as to whether the device has crossed the geo-fence boundary [0068]); obtaining confidence information indicating a desired confidence for triggering the desired geo-fence (i.e., the confidence threshold is defined as a level of confidence that the device has crossed the geo-fence boundary. This value is a factor expressed in terms of distance from the edge of the geo-fence and reported location uncertainty [0023-0026]; the Application executes the geo-fence algorithm and the algorithm determines whether the device's position is inside or outside the pre-configured geo-fence boundary and the associated confidence level as to whether the device has crossed the geo-fence boundary. In process 605, the Application determines whether the confidence level is equal to the level 2 confidence level value [0068]); obtaining an indication of an incompatibility, if the desired geo-fence and the desired confidence are incompatible (i.e., incompatibility = uncertainty is equal or greater than the geo-fence radius [0069]…, The uncertainty threshold is expressed in terms of a percentage with a default value of 99%. The uncertainty threshold is exceeded if the returned uncertainty is equal to or greater than the geo-fence radius [0070]); and performing or causing performing a countermeasure in order to resolve the incompatibility (i.e., Level 2--Due to the uncertainty in the location returned, the device is in a "gray" area very close to the border of the geo-fence (state change is probable). Further investigation must be performed to determine if the device has definitively entered or exited the zone. It is recommended that immediate consecutive location determination(s) (based on the validation count) occur to increase the confidence factor. If the prior state is unknown, this level is still valid as the current state should be determined before storing the state [0034]-[0036]. Referring to fig. 6b, in step 607, the calculated confidence value is equal to the level 2 confidence value, which results in a reset of the level 3 retry counter in process 610. At this point the Application performs a validation check in process 611 [0069]-[0070]).
Curran does not teach redefining the geo-fence or the confidence. Indeed, Curran is silent with regard to defining a new desired geofence or confidence level.
However, the preceding limitation is known in the art of communications. Brady teaches a method to create and/or edit geofence wherein data from rental movement and Non-revenue movement (NRM) can be used to determine the location of vehicles. Whenever a rental contract or a NRM record is opened, a station identifier SID and a date/time is specified (e.g. SID=“DUBT01” and time=09/11/2016 12:42:02). This SID is a “location of interest” for the rental company and therefore requires a geofence. The TSP automatically correlates this data (i.e. SID and date/time) with the position of that vehicle from the OBU at that time and applies machine learning rules. For example a rule could specify that if a vehicle is stationary in a position for a certain amount of time after a contract for that vehicle is closed or before a contract is open in a specific SID, then the TSP increases the confidence of that position being within the geofence of that SID. If the confidence rating goes above a certain threshold, then this position is included in the geofence. The confidence rating should only be increased if the vehicle is stationary for certain period to avoid adding positions of moving vehicles to the geofence ([0190]-[0191], [0236]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brady within the system of Curran in order to provide solutions on the market that leverage telematics data, fleet management data and business intelligence to reduce the costs and improve the efficiency of managing a fleet of vehicles and update vehicle availability with respect to location.
Regarding claim 2, Curran in view of Brady teaches all limitations above. Curran further teaches the geo-fence information at least partially defining the desired geo-fence comprises information on or indicative of one or more of: a geographic location of the desired geo-fence (i.e.,  Geo-fence factors that may be tuned may comprise location uncertainty, geofence radius, and distance from current location point to geo-fence boundary point [0020]); a radius of the desired geo-fence; one or more line segments of the desired geo-fence ([0023]-[0028]); one or more points of the desired geo-fence circle [0054-0055], [0057], [0066]); an area covered by the desired geo-fence circle [0054-0055], [0057], [0066]); and/or a boundary of the desired geo-fence (i.e., geo-fenced area can be represented by any number of shapes and sizes. Shapes that may be approximated by a circle may efficiently be represented by determining a center of mass and a best fit circle [0054-0055], [0057], [0066]).
Regarding claim 3, Curran in view of Brady teaches all limitations above. Curran further teaches said obtaining of geo-fence information at least partially defining the desired geo-fence comprises one or more of: receiving a user input indicating at least a part of said geo-fence information; and/or receiving said geo-fence information or a part thereof over a network (i.e., user accesses the device manager [0007], [0052]-[0053], [0072]).
Regarding claim 4, Curran in view of Brady teaches all limitations above. Curran further teaches the confidence information indicating the desired confidence for triggering the desired geo-fence comprises information on or indicative of one or more of: a triggering confidence; a probability mass; and/or a triggering sensitivity (i.e., the confidence threshold is defined as a level of confidence that the device has crossed the geo-fence boundary [0023]-[0026]).
Regarding claim 5, Curran in view of Brady teaches all limitations above. Curran further teaches said obtaining of confidence information indicating the desired confidence for triggering the desired geo-fence comprises one or more of: receiving a user input indicating at least a part of said confidence information (i.e., user accesses the device manager [0007], [0052]-[0053], [0072]); and/or receiving said confidence information or a part thereof over a network ([0023]-[0025]).
Regarding claim 6, Curran in view of Brady teaches all limitations above. Curran further teaches obtaining confidence information on an achievable confidence for the desired geo-fence defined by the geo-fence information (i.e., confidence factor is based on location uncertainty [0023]-[0024], [0067]-[0068]).
Regarding claim 7, Curran in view of Brady teaches all limitations above. Curran further teaches obtaining positioning uncertainty information associated with the area defined by the desired geo-fence ([0023-[0026]); and determining, based on the geo-fence information and the positioning uncertainty information, confidence information on an achievable confidence for the desired geo-fence defined by the geo-fence information ([0023-0026]).
Regarding claim 8, Curran in view of Brady teaches all limitations above. Curran further teaches checking whether the desired geo-fence and the desired confidence are incompatible based on the information on the achievable confidence for the desired geo-fence defined by the geo-fence information (i.e., determines whether the confidence level is equal to the level 2 confidence level value. If the calculated confidence level from process 605 is not equal to the level 2 confidence value, then the process turns to process 606. If the calculated confidence level from process 605 is equal to the level 2 confidence value, then the process turns to process [0068]-[0070]).
Regarding claim 9, Curran in view of Brady teaches all limitations above. Curran further teaches an incompatibility of the desired geo-fence and the desired confidence is assumed, in case it is determined that the desired geo-fence cannot be triggered with the desired confidence ([0068]-[0070]).
Regarding claim 10, Curran in view of Brady teaches all limitations above. Curran further teaches said countermeasure in order to resolve the incompatibility comprises one or more of: providing an output indicating the incompatibility; providing an output suggesting changing the desired geo-fence; providing an output suggesting changing the desired confidence; providing an output suggesting a different, larger geo-fence as the desired geo-fence; providing an output suggesting a different, smaller confidence as the desired confidence; providing a user output to a user; and/or providing visual, acoustic and/or haptic feedback to a user (i.e., The uncertainty threshold is expressed in terms of a percentage with a default value of 99%. The uncertainty threshold is exceeded if the returned uncertainty is equal to or greater than the geo-fence radius. If the uncertainty threshold is exceeded in process 612, the Application will log the error in process 613 and reset the polling interval in process 614. If the location uncertainty threshold is not exceeded, the polling interval is reset in process 614. If the polling interval timer expires, the process turns to process 608 to collect a new location estimate ([0070]).
Regarding claim 11, Curran in view of Brady teaches all limitations above. Curran further teaches said countermeasure in order to resolve the incompatibility comprises one or more of: automatically setting a different geo-fence as the desired geo-fence compatible with the desired confidence; and/or automatically setting a different confidence as the desired confidence compatible with the desired geo-fence (i.e., change the confidence level or geofence.., The calculated confidence factor can be tiered into four distinct levels: [0033] Level 3--The device has crossed the geo-fence (state has changed) [0032-0035]).
Regarding claim 12, Curran in view of Brady teaches all limitations above. Curran further teaches in response to the countermeasure, further comprising one or more of: obtaining further geo-fence information at least partially defining a further geo-fence as the desired geo-fence (i.e., a state change is probable, but to minimize the probability of a false geo-fence boundary crossing alert/notification being sent to a user, the Application now requests additional position fixes from the device, based on the validation count, to increase the decision confidence [0069]); and/or obtaining further confidence information indicating a further confidence as the desired confidence ([0069]).
Regarding claim 13, Curran in view of Brady teaches all limitations above. Curran further teaches setting up the desired geo-fence, if the desired geo-fence and the desired confidence are compatible ([0069-0070]); estimating a geographic position of an asset ([0069-0070]); and determining whether the desired geo-fence has been triggered based on the estimated position of the asset and the desired confidence ([0069-0070]).
Regarding claim 14, Curran teaches apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause an apparatus at least to perform:  (i.e., application running on a device [0068]): obtaining geo-fence information at least partially defining a desired geo-fence (i.e., In process 603, the Application retrieves the pre-defined geo-fence configuration data from the local device database 609. In process 604, the Application executes the geo-fence algorithm and the algorithm determines whether the device's position is inside or outside the pre-configured geo-fence boundary and the associated confidence level as to whether the device has crossed the geo-fence boundary [0068]); obtaining confidence information indicating a desired confidence for triggering the desired geo-fence (i.e., the confidence threshold is defined as a level of confidence that the device has crossed the geo-fence boundary. This value is a factor expressed in terms of distance from the edge of the geo-fence and reported location uncertainty [0023-0026]; the Application executes the geo-fence algorithm and the algorithm determines whether the device's position is inside or outside the pre-configured geo-fence boundary and the associated confidence level as to whether the device has crossed the geo-fence boundary. In process 605, the Application determines whether the confidence level is equal to the level 2 confidence level value [0068]); obtaining an indication of an incompatibility, if the desired geo-fence and the desired confidence are incompatible (i.e., incompatibility = uncertainty is equal or greater than the geo-fence radius [0069]…, The uncertainty threshold is expressed in terms of a percentage with a default value of 99%. The uncertainty threshold is exceeded if the returned uncertainty is equal to or greater than the geo-fence radius [0070]); and performing or causing performing a countermeasure in order to resolve the incompatibility (i.e., Level 2--Due to the uncertainty in the location returned, the device is in a "gray" area very close to the border of the geo-fence (state change is probable). Further investigation must be performed to determine if the device has definitively entered or exited the zone. It is recommended that immediate consecutive location determination(s) (based on the validation count) occur to increase the confidence factor. If the prior state is unknown, this level is still valid as the current state should be determined before storing the state [0034]-[0036]. Referring to fig. 6b, in step 607, the calculated confidence value is equal to the level 2 confidence value, which results in a reset of the level 3 retry counter in process 610. At this point the Application performs a validation check in process 611 [0069]-[0070]).
Curran does not teach redefining the geo-fence or the confidence. Indeed, Curran is silent with regard to defining a new desired geofence or confidence level.
However, the preceding limitation is known in the art of communications. Brady teaches a method to create and/or edit geofence wherein data from rental movement and Non-revenue movement (NRM) can be used to determine the location of vehicles. Whenever a rental contract or a NRM record is opened, a station identifier SID and a date/time is specified (e.g. SID=“DUBT01” and time=09/11/2016 12:42:02). This SID is a “location of interest” for the rental company and therefore requires a geofence. The TSP automatically correlates this data (i.e. SID and date/time) with the position of that vehicle from the OBU at that time and applies machine learning rules. For example a rule could specify that if a vehicle is stationary in a position for a certain amount of time after a contract for that vehicle is closed or before a contract is open in a specific SID, then the TSP increases the confidence of that position being within the geofence of that SID. If the confidence rating goes above a certain threshold, then this position is included in the geofence. The confidence rating should only be increased if the vehicle is stationary for certain period to avoid adding positions of moving vehicles to the geofence ([0190]-[0191], [0236]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brady within the system of Curran in order to provide solutions on the market that leverage telematics data, fleet management data and business intelligence to reduce the costs and improve the efficiency of managing a fleet of vehicles and update vehicle availability with respect to location.
Regarding claim 15, Curran in view of Brady teaches all limitations above. Curran further teaches the confidence information indicating the desired confidence for triggering the desired geo-fence comprises information on or indicative of one or more of: a triggering confidence; a probability mass; and/or a triggering sensitivity (i.e., the confidence threshold is defined as a level of confidence that the device has crossed the geo-fence boundary [0023]-[0026]).
Regarding claim 16, Curran in view of Brady teaches all limitations above. Curran further teaches the at least one memory and the computer program code are further configured to, with the at least one processor, cause an apparatus at least to: obtain confidence information on an achievable confidence for the desired geo-fence defined by the geo-fence information (i.e., confidence factor is based on location uncertainty [0023]-[0024], [0067]-[0068]).
Regarding claim 17, Curran in view of Brady teaches all limitations above. Curran further teaches obtaining positioning uncertainty information associated with the area defined by the desired geo-fence ([0023-[0026]); and determining, based on the geo-fence information and the positioning uncertainty information, confidence information on an achievable confidence for the desired geo-fence defined by the geo-fence information ([0023-0026]).
Regarding claim 18, Curran in view of Brady teaches all limitations above. Curran further teaches checking whether the desired geo-fence and the desired confidence are incompatible based on the information on the achievable confidence for the desired geo-fence defined by the geo-fence information (i.e., determines whether the confidence level is equal to the level 2 confidence level value. If the calculated confidence level from process 605 is not equal to the level 2 confidence value, then the process turns to process 606. If the calculated confidence level from process 605 is equal to the level 2 confidence value, then the process turns to process [0068]-[0070]). 
Regarding claim 19, Curran in view of Brady teaches all limitations above. Curran further teaches an incompatibility of the desired geo-fence and the desired confidence is assumed, in case it is determined that the desired geo-fence cannot be triggered with the desired confidence ([0068]-[0070]).
Regarding claim 20, Curran teaches a non-transitory computer-readable storage medium storing a computer program, the computer program when executed by a processor of an apparatus causing said apparatus to: (i.e., application running on a device [0068]): obtain geo-fence information at least partially defining a desired geo-fence (i.e., In process 603, the Application retrieves the pre-defined geo-fence configuration data from the local device database 609. In process 604, the Application executes the geo-fence algorithm and the algorithm determines whether the device's position is inside or outside the pre-configured geo-fence boundary and the associated confidence level as to whether the device has crossed the geo-fence boundary [0068]); obtain confidence information indicating a desired confidence for triggering the desired geo-fence (i.e., the confidence threshold is defined as a level of confidence that the device has crossed the geo-fence boundary. This value is a factor expressed in terms of distance from the edge of the geo-fence and reported location uncertainty [0023-0026]; the Application executes the geo-fence algorithm and the algorithm determines whether the device's position is inside or outside the pre-configured geo-fence boundary and the associated confidence level as to whether the device has crossed the geo-fence boundary. In process 605, the Application determines whether the confidence level is equal to the level 2 confidence level value [0068]); obtain an indication of an incompatibility, if the desired geo-fence and the desired confidence are incompatible (i.e., incompatibility = uncertainty is equal or greater than the geo-fence radius [0069]…, The uncertainty threshold is expressed in terms of a percentage with a default value of 99%. The uncertainty threshold is exceeded if the returned uncertainty is equal to or greater than the geo-fence radius [0070]); and perform or causing performing a countermeasure in order to resolve the incompatibility (i.e., Level 2--Due to the uncertainty in the location returned, the device is in a "gray" area very close to the border of the geo-fence (state change is probable). Further investigation must be performed to determine if the device has definitively entered or exited the zone. It is recommended that immediate consecutive location determination(s) (based on the validation count) occur to increase the confidence factor. If the prior state is unknown, this level is still valid as the current state should be determined before storing the state [0034]-[0036]. Referring to fig. 6b, in step 607, the calculated confidence value is equal to the level 2 confidence value, which results in a reset of the level 3 retry counter in process 610. At this point the Application performs a validation check in process 611 [0069]-[0070]).
Curran does not teach redefining the geo-fence or the confidence. Indeed, Curran is silent with regard to defining a new desired geofence or confidence level.
However, the preceding limitation is known in the art of communications. Brady teaches a method to create and/or edit geofence wherein data from rental movement and Non-revenue movement (NRM) can be used to determine the location of vehicles. Whenever a rental contract or a NRM record is opened, a station identifier SID and a date/time is specified (e.g. SID=“DUBT01” and time=09/11/2016 12:42:02). This SID is a “location of interest” for the rental company and therefore requires a geofence. The TSP automatically correlates this data (i.e. SID and date/time) with the position of that vehicle from the OBU at that time and applies machine learning rules. For example a rule could specify that if a vehicle is stationary in a position for a certain amount of time after a contract for that vehicle is closed or before a contract is open in a specific SID, then the TSP increases the confidence of that position being within the geofence of that SID. If the confidence rating goes above a certain threshold, then this position is included in the geofence. The confidence rating should only be increased if the vehicle is stationary for certain period to avoid adding positions of moving vehicles to the geofence ([0166], [0190]-[0191], [0236]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brady within the system of Curran in order to provide solutions on the market that leverage telematics data, fleet management data and business intelligence to reduce the costs and improve the efficiency of managing a fleet of vehicles and update vehicle availability with respect to location.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEAN A GELIN/Primary Examiner, Art Unit 2643